In the
                    Court of Appeals
            Second Appellate District of Texas
                     at Fort Worth
                  ___________________________

                       No. 02-20-00172-CV
                  ___________________________

  EBH TOPCO, L.L.C., EBH HOLDING COMPANY, INC., ELEMENTS
BEHAVIORAL HEALTH, INC., AND TRS BEHAVIORAL CARE, INC., D/B/A
                 THE RIGHT STEP, Appellants

                                  V.

                     JAMES FOSTER, Appellee


               On Appeal from the 352nd District Court
                       Tarrant County, Texas
                   Trial Court No. 352-312714-19


                 Before Kerr, Birdwell, and Bassel, JJ.
                 Per Curiam Memorandum Opinion
               MEMORANDUM OPINION AND JUDGMENT

      We have considered “Appellants’ Unopposed Motion to Dismiss Appeal.” We

grant the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Appellants must pay all costs of this appeal. See Tex. R. App. P. 42.1(d), 43.4.



                                                      Per Curiam

Delivered: September 10, 2020




                                           2